Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are being treated on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stockbridge (USPN 8,656,613) in view of Oatman (USPN 4,592,154).
Regarding Claim 1, Stockbridge discloses a shoe (Figure 4) comprising: a sole (Figures 1-6); a shoe upper (upper, see annotated Figure 4 below) that is provided on the sole and covers a foot of a wearer of the shoe (Figure 4); wherein the sole includes: a plurality of lower protrusions (LP, see annotated Figure 4 below) arranged at least on a portion of the sole corresponding to a forefoot of the foot of the wearer of the shoe (Figure 4), each of the lower protrusions protruding downward from the sole (Figure 4); and a plurality of upper protrusions (UP, see annotated Figure 4 below) arranged at least on the portion of the sole corresponding to the forefoot of the foot of the wearer of the shoe (Figure 4), each of the upper protrusions protruding upward from the sole and vertically overlapping with an associated one of the lower protrusions to form a pair when viewed in section (Figure 4). Stockbridge does not specifically disclose at least one support provided for the shoe upper. However, Oatman discloses at least one support (51-53) provided for the shoe upper, the support includes a planta rest (PR, see annotated Figure 6 below) that is arranged in an internal space surrounded by the shoe upper and brides between a position of the shoe upper corresponding to a medial side of the foot of the wearer of the shoe and a position of the shoe upper corresponding to a lateral side of the foot of the wearer of the shoe in a foot width direction (Figures 4-6), and the planta rest is configured to receive a portion of a planta of the foot of the wearer of the shoe near a base of metatarsal bone of the wearer of the shoe (Figures 4-6), and lift the base of metatarsal bone above the sole (Col. 4, lines 1-27).   It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one support, as taught by Oatman, to the shoe of Stockbridge in order to snugly secure and engage the foot in the upper of the shoe. 
Regarding Claim 2, the combination of Stockbridge and Oatman disclose the planta rest is configured to be entirely kept away upward from the sole when the shoe is not worn (Col. 4, lines 1-27, the planta rest is capable of being entirely kept away upward from the sole when the shoe is not worn by pulling and engaging the bands in a tight manner).  
Regarding Claim 3, the combination of Stockbridge and Oatman disclose the planta rest is made of an deformable material (Col. 3, line 345, “pliant material”). The combination of Stockbridge and Oatman do not specifically disclose the planta rest is made of an elastically deformable material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the planta rest as claimed, since it is well  within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using elastic material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 4, the combination of Stockbridge and Oatman do not specifically disclose the planta rest is made of a material having a thickness of 3.0 mm or less.  It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of thickness for the plant rest in order to achieve an optimal configuration for the purpose of snugly engaging a foot, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.
Regarding Claim 5, the combination of Stockbridge and Oatman disclose the planta rest is arranged at a portion of the sole corresponding to the base of metatarsal bone of the foot of the wearer of the shoe (Oatman, Figure 4-6).  
Regarding Claim 6, the combination of Stockbridge and Oatman disclose the support includes a plurality of supports (Oatman, 51-53), and the plurality of supports are arranged such that the planta rests of the plurality of supports sandwich a portion of the sole corresponding to the base of metatarsal bone of the foot of the wearer of the shoe in a foot length direction (Oatman, Figures 4-6).  
Regarding Claim 7, the combination of Stockbridge and Oatman disclose an adjuster (Oatman, 22b) provided for the shoe upper, wherein the support further includes a pair of connections (Oatman, 51-53a & 51-53B) provided at both ends of the planta rest, and at least one of the pair of connections is configured to be connected to the adjuster (Oatman, Figure 4-6).   
Regarding Claim 8, the combination of Stockbridge and Oatman disclose the support further includes a pair of connections (Oatman, 51-53a & 51-53B) provided at both ends of the planta rest, and the pair of connections are configured to intersect with, or be fixed to, the positions of the shoe upper corresponding to the medial side and the lateral side-of the foot of the wearer of the shoe (Oatman, Figure 4-6), and a position of intersection or fixation between the pair of connections and the shoe upper is away upward from a lowermost portion of an upper surface of the sole (Oatman, Figure 4-6) by 10 mm or more. The combination of Stockbridge and Oatman do not specifically disclose a position of intersection or fixation between the pair of connections and the shoe upper is away upward from a lowermost portion of an upper surface of the sole by 10 mm or more.  It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of spacing for the position of intersection or fixation in order to achieve an optimal configuration for the purpose of snugly engaging a foot, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.

    PNG
    media_image1.png
    428
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    419
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732